Wx-iitfield, O. J.,
delivered the opinion of the court.
The declaration in this case avers as follows:
“That on June 24, 1904, the date of the payment of the first annual premium, the agent of the defendant company solicited the said William H. Boyd to insure his life in the defendant company, and as an inducement to taking the insurance, pressed upon the said William TI. Boyd the fact that thirty days of grace were allowed by the company on the payment of all preriiiums due said company. That the said agent was authorized by the defendant company to make this representation, and to hold out as special inducement to persons solicited by said agent to take insurance in said company the fact that said company allowed thirty days of grace in the payment of all premiums, and furnished to said agent instruction books and other literature authorizing him to hold out this special feature as an advantage to policy holders in said company, and the agent in making the representations above mentioned was acting within the scope of his employment and authority.”
With this averment that the company itself authorized these representations to be made, and that the policy was taken out on the faith of them, it is too obvious for discussion that a demurrer *567should not have been interposed, but that the case is one for evidence.
The judgment is reversed, the demurrer is overruled, and the cause remanded.